UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WISCONSIN
GENERAL ORDER

DIRECTIVES FOR OPERATIONS IN THE ABSENCE OF APPROPRIATIONS
FOR THE DISTRICT COURT AND BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF WISCONSIN

IT APPEARING THAT the federal judiciary is currently operating without an appropriation
by using fees and no year appropriations; and

IT FURTHER APPEARING THAT the Administrative Offrce of the United States Courts
estimates that those funds may expire on or about January l 1, 2019. Once such funds are exhausted,
the judiciary Will operate under terms of the Anti-Defrciency Act (31 U.S.C. §§ 1341,1342), Which
allows essential work to continue during a lapse in appr'opriations; and

IT FURTHER APPEARING THAT the Guide to Judiciary Policy, Volurne 13, Chapter 2,
§220.30.1 0( c) states that each court shall determine the need for retention of personnel in order to
perform the essential work of the judiciary; and

IT FURTHER APPEARING THAT the Eastern District of Wisconsin is currently operating
with a reduced number of j udicial officers as well as a reduced number of staff in the Clerks’ Offrces
and Probation Offrce; and

IT FURTHER APPEARING THAT over the recent months all court units have reduced staff
levels such that all remaining staff are needed to maintain essential work of the judiciary; therefore

IT IS HEREBY ORDERED THAT this order shall take effect upon the exhaustion of all fees
and no year appropriations and be in effect, unless otherwise ordered by the Court, until superseded
by an appropriation or continuing r'esolution; and

IT IS FURTHER ORDER_ED THAT the Court has determined that the District Judges,
Magistrate Judges, Bankr'uptcy Judges, Clerk of the District Court, Clerl< of the Bankruptcy Court,
and Chief of Probation and all of their staff in the Milwaukee and Green Bay Divisions are essential
to the continued resolution of the cases; and

IT IS FURTHER ORDERED THAT essential staff must report to work during the absence
of the appropriation to ensure the activities necessary to support the exercise of the Article III judicial
power; the emergency activities necessary for the safety of human life and protection of property;
and activities authorized by law, either expressly or by necessary irnplication; and

lT IS FURTHER ORDERED THAT all cases shall continue as scheduled unless otherwise
notified; and

IT IS FURTHER ORDERED THAT all travel, except as approved by the Chief Judge of the
District Court shall be avoided; and

IT IS FURTHER ORDERED THAT no new expenditures of funds shall be made Without
the written approval of the Clerk of the Court to determine funds are available; and

IT IS FURTHER ORDERED THAT no new personnel be hired without the written approval
of the Chief Judge; and

IT IS FURTHER ORDERED THAT the General Services Administration and the United
States Marshals Service maintain all functions necessary for the continued safe use of all courthouses
in the Eastern District of Wisconsin.

Dated this goal day of January, 2019.

BY THE COURT:

l/ ' ` '7 Q z -
h\/JM»-\ C/~ /.J/l(e¢¢r>c»'zl
Wil ` m C. Griesbach, Chief Judge
`s ` Court - IE

oct
G. ichael Halfenger', Chief.lu ge
U.S. Bankruptcy Court - WIED

   
   

